J-A25031-14


                                   2015 PA Super 43

CIGNA CORPORATION,                                   IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                             Appellant

                       v.

EXECUTIVE RISK INDEMNITY, INC. AND
NUTMEG INSURANCE COMPANY,

                             Appellees                     No. 3538 EDA 2013


                     Appeal from the Order October 21, 2013
              in the Court of Common Pleas of Philadelphia County
             Civil Division at No.: February, Term, 2012 No. 003993


BEFORE: DONOHUE, J., WECHT, J., and PLATT, J.*

OPINION BY PLATT, J.:                                FILED FEBRUARY 27, 2015

        Appellant,   Cigna    Corporation,     appeals   from   the   order   granting

summary judgment in favor of Appellees, Executive Risk Indemnity, Inc. and

Nutmeg Insurance Company, and dismissing Appellant’s complaint with

prejudice.1    Appellant sought a declaration of coverage under a fiduciary

liability policy for ERISA2 violations found in an underlying federal class

action. Appellees denied coverage under a policy exclusion for deliberately


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 Although the order appealed from is dated October 18, it was docketed on
October 21. We have amended the caption accordingly.
2
  Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001–
1461.
J-A25031-14



fraudulent or criminal acts or omissions.             Appellant challenges the trial

court’s application of the fraudulent acts exclusion. We affirm.

       The material facts of the underlying litigation are not in substantial

dispute, although the parties disagree markedly on the legal consequences.

(See Appellant’s Brief, at 5-18; Appellees’ Brief, at 4-14).          However, this

protracted course of litigation has extended longer than a decade.              We

summarize only the facts most relevant to this appeal.3

       On December 21, 1998 Cigna amended its retirement plan, retroactive

to January 1, 1998.         In simplified terms, Cigna converted its traditional

defined benefit pension plan to a cash balance plan.            Cigna assured plan

participants in the notification materials that the conversion would not affect

benefits accrued as of December 31, 1997.              In fact, the conversion was

presented as an enhanced benefit.              Nevertheless, there is no dispute on

appeal that under certain circumstances some plan participants would have

their expected benefits or accruals reduced or frozen, in a process

designated “wear away.”4 Furthermore, there is no dispute that to avoid an
____________________________________________


3
   A more complete factual account is contained in Amara v. CIGNA Corp.,
534 F.Supp.2d 288 (D. Conn. 2008), and Amara v. CIGNA Corp., 559
F.Supp.2d 192 (D. Conn. 2008), as well as the Supreme Court’s discussion
of the case in CIGNA Corp. v. Amara, 131 S. Ct. 1866 (2011). To avoid
confusion, and aid in clarification, rather than employ sequential numerals,
we will continue to provide citations for the various stages of the Amara
litigation, unless the specific case cited is otherwise clear in context.
4
 “Wear away occurs when an employee continues to work at a company but
does not receive additional benefits for those additional years of service.”
(Footnote Continued Next Page)


                                           -2-
J-A25031-14



anticipated employee backlash at the wear away phenomenon (and the

possible reduction in retirement benefits), Appellant withheld or declined to

provide documentation which would have confirmed the risk of reduced

benefits.

      In 2001, plan participants brought a class action lawsuit on behalf of

some 27,000 employees, alleging in essence that the plan amendments had

the net effect of reducing benefits or benefit accruals for some plan

participants in violation of ERISA. Eventually, Judge Mark R. Kravitz, of the

federal district court in Connecticut, decided that Appellant’s changes were

permitted under ERISA, but that Appellant or its affiliate pension plan had

violated ERISA-required notice provisions by providing misleading summary

plan descriptions (SPD’s) and Summaries of Material Modifications (SMM’s)
                       _______________________
(Footnote Continued)

Amara v. CIGNA Corp. 2014 WL 7272283, *4 (C.A.2 (Conn. (C.A.2
(Conn.), filed December 23, 2014).

      Wear away means that there are periods of time in which the
      employee’s account balance is less than the employee's
      minimum benefit. What wear away means in practice is that
      even though an employee is continuing each year to receive pay
      and interest credits under Part B, and the employee’s account
      balance may even be growing, it nonetheless remains less than
      the minimum benefit earned as of December 31, 1997; in effect,
      where there is wear away, even though the employee continues
      to work for CIGNA and continues to receive benefit credits, the
      employee’s expected retirement benefits have not grown beyond
      what the employee was entitled to under Part A as of December
      31, 1997.

Amara v. Cigna Corp., 534 F.Supp.2d 288, 303-04 (D. Conn. 2008).




                                            -3-
J-A25031-14



in an apparent effort to forestall objections from plan participants.           See

Amara v. Cigna Corp., 534 F.Supp.2d 288, 296 (D. Conn. 2008) (referred

to by the parties as Amara I).5                In pertinent part, the district court

summarized its findings of fact and conclusions of law as follows:

       [I]n effectuating the conversion to the cash balance plan, CIGNA
       did not give a key notice to employees that is required by
       ERISA; and CIGNA’s summary plan descriptions and other
       materials were inadequate under ERISA and in some instances,
       downright misleading. ERISA gives employers substantial
       leeway in designing a pension plan, and the Court believes that
       CIGNA’s Plan complies with the relevant statutory provisions.
       However, ERISA also emphasizes the importance of disclosure by
       employers to employees regarding the details of the company’s
       pension plan, to enable employees to plan for their retirement
       and to make decisions of profound importance for their lives.
       This is where CIGNA failed to fulfill its obligations; the company
       did not provide its employees with the information they needed
       to understand the conversion from a traditional defined benefit
       plan to a cash balance plan and its effect on their retirement
       benefits.

Id. (emphasis added).

       In a subsequent opinion, Judge Kravitz ordered the reformation of the

contract (the pension plan) as a remedy for Appellant’s violations.             See

Amara v. CIGNA Corp., 559 F.Supp.2d 192, 222 (D. Conn. 2008).                   The

parties cross-appealed.        The Second Circuit affirmed in an unpublished

opinion.    See Amara v. CIGNA Corp., 348 Fed. Appx. 627, 2009 WL

3199061 (C.A.2 (Conn.) 2009).
____________________________________________


5
 This decision is also variously referred to by the parties and the trial court
as the “Liability Opinion.”



                                           -4-
J-A25031-14


      However, the United States Supreme Court vacated and remanded.

See CIGNA Corp. v. Amara, 131 S. Ct. 1866 (U.S. 2011).           In reviewing

whether the district court applied the correct legal standard for relief, the

High Court reasoned, in part, that the district court relied on the wrong

ERISA remedy provision. See id. at 1871.

      On remand, because Judge Kravitz had died in the meantime, the case

was reassigned to District Court Judge Janet Bond Arterton. Judge Arterton

decided in pertinent part that the remedy of contract reformation was

appropriate. Specifically, she decided that:

            CIGNA engaged in fraud or similarly inequitable conduct.
      See 3 John N. Pomeroy, A Treatise on Equity Jurisprudence
      § 873 at 421 (5th ed. 1941) (stating that while “fraud” has no
      precise definition in equity, it generally consisted of “obtaining
      an undue advantage by means of some intentional act or
      omission that was unconscientious or a violation of good faith”);
      see also Tokio Marine & Fire Ins. Co. v. Nat'l Union Fire
      Ins. Co., 91 F.2d 964, 966 (2d Cir. 1937) (reformation was
      appropriate based on one party’s unilateral mistake combined
      with the fact that the court could infer that the other party knew
      of the mistake, knowledge which alone qualified as the
      “inequitable conduct” necessary to reform the contract).
      CIGNA’s deficient notice led to its employees' misunderstanding
      of the content of the contract, and CIGNA did not take steps to
      correct their mistake. Instead, CIGNA affirmatively misled and
      prevented employees from obtaining information that would
      have aided them in evaluating the distinctions between the old
      and new plans. See Amara I, 534 F.Supp.2d at 343 (finding
      that CIGNA informed its benefits department and consulting
      company not to provide benefits comparisons under the old and
      new plans).      Furthermore, CIGNA sought and obtained an
      advantage from its inequitable actions. See id. (finding that
      CIGNA intentionally and successfully avoided adverse employee
      reactions, which had caused other employers to modify their
      intended cash balance plans).


                                    -5-
J-A25031-14


            As a result of CIGNA’s fraud, its employees were mistaken
      as to their retirement benefits.

Amara v. CIGNA Corp., 925 F.Supp.2d 242, 253 (D. Conn. 2012) (one

citation omitted; emphasis in original).

      The Second Circuit affirmed. See Amara v. CIGNA Corp., 2014 WL

7272283 (C.A.2 (Conn.) filed December 23, 2014).                In specifically

addressing the issue of fraud, the Second Circuit explained:

      (a) Fraud

             While no “single statement . . . accurately define[s] the
      equitable conception of fraud,” it generally consists of “obtaining
      an undue advantage by means of some act or omission which is
      unconscientious or a violation of good faith.”         3 John N.
      Pomeroy, A TREATISE ON EQUITY JURISPRUDENCE § 873 at 420–
      21 (5th ed. 1941). Here, defendants misrepresented the terms
      of CIGNA’s new pension plan and actively prevented employees
      from learning the truth about the plan. As Judge Kravitz put it in
      Amara I, “CIGNA employees suffered from the lack of accurate
      information in CIGNA’s disclosures, and CIGNA was aware of this
      fact.” Amara I, 534 F.Supp.2d at 342; see also id. at 349
      (deciding that CIGNA made “materially misleading statements”
      about wear away). CIGNA’s misbehavior was designed to “ease
      the transition to a less favorable retirement program.” Id. at
      343. As a result, the district court did not err in finding that
      defendants obtained undue advantage through these actions by
      avoiding adverse employee reactions. See Amara IV, 925
      F.Supp.2d at 253 (ruling that “CIGNA engaged in fraud or
      similarly inequitable conduct”).

Id. at *13.

      During the relevant time period, Appellant was insured under a multi-

line insurance policy, including professional liability and fiduciary liability.

The primary insurer was Certain Underwriters of Lloyd’s of London.

Appellees were excess carriers whose obligations were determined on a

                                     -6-
J-A25031-14


follow-form basis to the Lloyd’s of London policy (i.e., tracking the terms,

conditions, and exclusions of the primary Lloyd’s policy).6

       In 2012, Appellant filed the complaint at issue in this appeal, seeking,

inter alia, a declaratory judgment to declare coverage under the fiduciary

liability provisions of the policy for claims made against it in the underlying

class action, Amara v. Cigna Corp., 534 F.Supp.2d 288 (D. Conn. 2008)

(and its progeny).      Appellees filed a motion for summary judgment.       The

trial court granted the motion for summary judgment, and dismissed

Appellant’s complaint with prejudice in an order and opinion dated October

18, 2013, and docketed on October 21, 2013.        Appellant filed a motion for

reconsideration, which the trial court denied.7 This timely appeal followed.8

       Appellant raises two questions for our review on appeal:

             1. Did the trial court commit an error of law or abuse of
       discretion in applying the “deliberately fraudulent acts” exclusion
       to preclude coverage under the Fiduciary Liability coverage part?

____________________________________________


6
 Other excess carriers settled separately. (See Appellant’s Brief, at 16 n.7;
see also Appellees’ Brief, at 14 n.3).
7
  In any event, it would appear, as argued by Appellees, that Appellant’s
motion for reconsideration was untimely.      See Pa.R.C.P. No. 227.1(c)
(“Post-trial motions shall be filed within ten days . . . .“); (see also
Appellees’ Brief, at 14).
8
  The trial court did not order a statement of errors. See Pa.R.A.P. 1925(b).
The trial court filed an opinion on January 2, 2014, referencing and adopting
its order and opinion of October 18, 2013, as its opinion on appeal. See
Pa.R.A.P. 1925(a).




                                           -7-
J-A25031-14


            2. Did the trial court commit an error of law of abuse of
      discretion in finding that Amara v. CIGNA Corp. 925 F.Supp.2d
      242 (D. Conn. 2012) . . . constitutes a “final judgment” sufficient
      to effectuate the application of the “deliberately fraudulent acts”
      exclusion?

(Appellant’s Brief, at 4).

            Our review on an appeal from the grant of a motion for
      summary judgment is well-settled.         A reviewing court may
      disturb the order of the trial court only where it is established
      that the court committed an error of law or abused its discretion.
      As with all questions of law, our review is plenary.

             In evaluating the trial court’s decision to enter summary
      judgment, we focus on the legal standard articulated in the
      summary judgment rule. Pa.R.C.P. 1035.2. The rule states that
      where there is no genuine issue of material fact and the moving
      party is entitled to relief as a matter of law, summary judgment
      may be entered. Where the non-moving party bears the burden
      of proof on an issue, he may not merely rely on his pleadings or
      answers in order to survive summary judgment. Failure of a
      non-moving party to adduce sufficient evidence on an issue
      essential to his case and on which it bears the burden of proof
      . . . establishes the entitlement of the moving party to judgment
      as a matter of law. Lastly, we will view the record in the light
      most favorable to the non-moving party, and all doubts as to the
      existence of a genuine issue of material fact must be resolved
      against the moving party.

Murphy v. Duquesne University of the Holy Ghost, 777 A.2d 418,

429 (Pa. 2001) (citations and quotation marks omitted). Furthermore,

      [W]e apply the same standard as the trial court, reviewing all
      the evidence of record to determine whether there exists a
      genuine issue of material fact. . . . Only where there is no
      genuine issue as to any material fact and it is clear that the
      moving party is entitled to a judgment as a matter of law will
      summary judgment be entered.

      Motions for summary judgment necessarily and directly implicate
      the plaintiff’s proof of the elements of [his] cause of action.
      Summary judgment is proper if, after the completion of


                                     -8-
J-A25031-14


     discovery relevant to the motion, including the production of
     expert reports, an adverse party who will bear the burden of
     proof at trial has failed to produce evidence of facts essential to
     the cause of action or defense which in a jury trial would require
     the issues to be submitted to a jury. Pa.R.C.P. 1035.2. Thus, a
     record that supports summary judgment will either (1) show the
     material facts are undisputed or (2) contain insufficient evidence
     of facts to make out a prima facie cause of action or defense
     and, therefore, there is no issue to be submitted to the jury.
     Upon appellate review, we are not bound by the trial court’s
     conclusions of law, but may reach our own conclusions. The
     appellate Court may disturb the trial court’s order only upon an
     error of law or an abuse of discretion.

        Judicial discretion requires action in conformity with law on
        facts and circumstances before the trial court after hearing
        and consideration.       Consequently, the court abuses its
        discretion if, in resolving the issue for decision, it misapplies
        the law or exercises its discretion in a manner lacking
        reason. Similarly, the trial court abuses its discretion if it
        does not follow legal procedure.

     Where the discretion exercised by the trial court is challenged on
     appeal, the party bringing the challenge bears a heavy burden.

        [I]t is not sufficient to persuade the appellate court that it
        might have reached a different conclusion if . . . charged
        with the duty imposed on the court below; it is necessary to
        go further and show an abuse of the discretionary power.
        An abuse of discretion is not merely an error of judgment,
        but if in reaching a conclusion the law is overridden or
        misapplied, or the judgment exercised is manifestly
        unreasonable, or the result of partiality, prejudice, bias or ill
        will, as shown by the evidence or the record, discretion is
        abused.

Nat’l Cas. Co. v. Kinney, 90 A.3d 747, 752-53 (Pa. Super. 2014) (case

citations and quotation marks omitted).

           The interpretation of an insurance policy is a question of
     law that we review de novo.




                                      -9-
J-A25031-14


        Our purpose in interpreting insurance contracts is to
        ascertain the intent of the parties as manifested by the
        terms used in the written insurance policy. When the
        language is clear and unambiguous, we must give effect to
        that language. However, when a provision in the policy is
        ambiguous, the policy is to be construed in favor of the
        insured to further the contract’s prime purpose of
        indemnification and against the insurer, as the insurer
        drafts the policy and controls coverage.

Lexington Ins. Co. v. Charter Oak Fire Ins. Co., 81 A.3d 903, 908 (Pa.

Super. 2013) (citations omitted).

     Whether [the insurer] breached a duty imposed by contract is a
     legal conclusion. Mellon Bank, N.A. v. Nat'l Union Ins. Co. of
     Pittsburgh, PA, 768 A.2d 865, 869 (Pa. Super. 2001) (“A legal
     conclusion is a statement of a legal duty without stating the facts
     from which the duty arises. A statement of the existence of a
     fact could be a legal conclusion if the fact stated is one of the
     ultimate issues in the proceeding.”).       We must, therefore,
     examine the factual averments to determine whether they
     support the conclusion.

Joyce v. Erie Ins. Exchange, 74 A.3d 157, 168 (Pa. Super. 2013).

     Commonwealth v. Hawkins, 294 Pa. Super. 57, 439 A.2d 748,
     751 (1982); and Commonwealth v. Eackles, 286 Pa. Super.
     146, 428 A.2d 614, 618 (1981), which both define fraud as
     being “a false representation of a material matter made with
     knowledge of its falsity and with the intent to deceive.” Id. This
     definition does not include the element of detriment.           In
     Hawkins, the underlying crime was theft by unlawful taking and
     because there was no requirement to prove a false
     representation to convict on that charge, the fraud extension did
     not apply. In Eackles, the underlying crime was receiving
     stolen property. Again, there was no requirement to prove a
     false representation to prove the crime, so the exception was
     irrelevant. However, here, the crime specifically includes making
     a false representation.      For purposes of this appeal, [the
     appellant] admits there was a false statement knowingly made
     with the intent to deceive. Therefore the definition of fraud as
     relied upon in Hawkins and Eackles has been established.


                                    - 10 -
J-A25031-14


Commonwealth v. Riding, 68 A.3d 990, 996-97 (Pa. Super. 2013)

(footnote omitted).

       In this Commonwealth the rule is so firmly established that the
       Superior Court has said it is irrelevant whether or not [the
       insured] intended to be bound by the [policy’s] exclusion for
       intentional torts, since it is against the public policy of this
       Commonwealth to provide insurance coverage for
       intentional acts.

State Farm Mut. Auto. Ins. Co. v. Martin, 660 A.2d 66, 67-68 (Pa. Super.

1995), appeal denied, 678 A.2d 366 (Pa. 1996) (citation and quotation

marks omitted) (emphasis added).

       Here, preliminarily, we note that Appellant fails to divide its argument

“into as many parts as there are questions to be argued; and shall have at

the   head    of   each    part─in    distinctive   type   or   in   type   distinctively

displayed─the particular point treated therein, followed by such discussion

and citation of authorities as are deemed pertinent.”                Pa.R.A.P. 2119(a);

(see also Appellant’s Brief, at 21-40).9 In general support of its first claim,

Appellant argues that it has coverage under the policy provision for wrongful

acts. (See Appellant’s Brief, at 15, 26).

       Notably, Appellant does not dispute that “the Liability Opinion,”

Amara, supra (534 F.Supp.2d 288), found that its (Cigna’s) summary plan


____________________________________________


9
 We could find both of Appellant’s claims waived on this basis alone, but we
will review them on the merits in the interest of juridical economy.




                                          - 11 -
J-A25031-14


descriptions and summary of material modifications were “affirmatively and

materially misleading.” (Appellant’s Brief, at 29).10

       Nevertheless, Appellant maintains that the fraudulent acts exclusion

does not apply.       Appellant posits that the policy covers its conduct as a

“Wrongful Act,” defined in the policy to include “‘any actual or alleged . . .

misstatement, misleading statement, act, omission’ [sic] on the part of the

insured.” (Appellant’s Brief, at 26). We disagree.

       We begin by observing that “[u]nder Pennsylvania law . . . the court’s

duty is to ascertain the intent of the parties as manifested in the language of

the written instrument.       In discharging this duty, the court must view the

policy in its entirety, giving effect to all of its provisions. Cont’l Cas. Co. v.

Pro Machine, 916 A.2d 1111, 1121 (Pa. Super. 2007) (internal quotation

marks and citation omitted) (emphasis added).           “Also, the words of the

insurance policy must be construed in their natural, plain, and ordinary

sense.    Moreover, an insurance policy, like every other written contract,

must be read in its entirety and the intent of the policy is gathered from

consideration of the entire instrument.” Ins. Co. of Evanston v. Bowers,

____________________________________________


10
   Specifically, the court found that “CIGNA sought to negate the risk of
backlash by producing affirmatively and materially misleading notices
regarding Part B. As a result, its § 204(h) notice failed to meet ERISA’s
stringent standards.” Amara v. Cigna Corp., 534 F.Supp.2d 288, 344 (D.
Conn. 2008).




                                          - 12 -
J-A25031-14


758 A.2d 213, 216 (Pa. Super. 2000) (internal quotation marks and citation

omitted).

        Appellant’s argument, in effect, would have us (and the trial court)

read the wrongful acts provision as negating the fraudulent acts exclusion.

(See Appellant’s Brief, at 25) (“Further, there is no exclusion for deliberately

or intentionally misleading statements, acts, or omissions.”). We disagree.

To the contrary, the plain meaning of the policy is that the fraudulent or

criminal act exclusion operates as an exception to the more general wrongful

acts coverage provision.    We read the insurance policy in its entirety, not

piecemeal, “giving effect to all of its provisions.”   Pro Machine, supra at

1121.

        We further note that both the federal district court, and the Second

Circuit in affirmance, expressly concluded that Appellant’s conduct was

fraudulent.   See Amara v. CIGNA Corp., 925 F.Supp.2d at 253           (“CIGNA


engaged in fraud or similarly inequitable conduct.”); see also Amara, WL

7272283 at *13, affirming.      In affirming, the Second Circuit concluded,

“Based on our review of the record as a whole, we conclude that the district

court did not err—much less clearly err—in determining that the plaintiffs

established “a basis for [the court] to reform the CIGNA Pension Plan due to

CIGNA’s fraud paired with Plaintiffs’ unilateral mistake.”     Id.   at *12-13

(emphasis added).




                                     - 13 -
J-A25031-14


      In addition to an unequivocal finding of fraud in the Amara litigation,

we observe that Appellant’s conduct, including affirmative efforts at

concealment and intentionally misleading representations that the benefits

under the previous plan would not be disturbed, would clearly qualify as

fraudulent under Pennsylvania law.      See Commonwealth v. Riding, 68

A.3d 990, 996-97 (Pa. Super. 2013) (“a false representation of a material

matter made with knowledge of its falsity and with the intent to deceive.”)

(citing Commonwealth v. Hawkins, 439 A.2d 748, 751 (Pa. Super. 1982);

and Commonwealth v. Eackles, 428 A.2d 614, 618 (Pa. Super. 1981).

      We also reject Appellant’s suggestion that the Amara trial court’s

finding of fraud on remand was mere dictum. (Appellant’s Brief, at 39).

      “Black’s Law Dictionary defines obiter dictum as [a] judicial comment

made during the course of delivering a judicial opinion, but one that is

unnecessary to the decision in the case and therefore not precedential

(though it may be considered persuasive). Black’s Law Dictionary 1100 (7th

ed. 1999).”     C.B. v. J.B., 65 A.3d 946, 959 (Pa. Super. 2013), appeal

denied, 70 A.3d 808 (Pa. 2013) (internal quotation marks omitted).

      Here, the Amara trial court’s determination of fraud was integral, if

not critical, to its finding of the appropriateness of the remedy, as well as to

the Second Circuit’s reasoning in affirmance. Appellant’s first claim does not

merit relief.




                                     - 14 -
J-A25031-14


      In its second question, Appellant posits that the trial court erred or

abused its discretion because the federal court’s finding of fraud was not a

final judgment. (See Appellant’s Brief, at 4). We disagree.

      In addition to Appellant’s argument that the finding of fraud by Judge

Arterton was mere dictum, which we categorically reject, it appears to argue

further that because the federal courts occasionally referred to fraud in

conjunction with “other inequitable conduct,” in part by reference to a

learned treatise, that “the court did not reach a final judgment that Cigna’s

conduct was fraudulent.”      (Appellant’s Brief, at 39).     We emphatically

disagree.

      “[N]o ‘single statement . . . accurately define[s] the equitable

conception of fraud[.]’”   Amara v. CIGNA Corp. 2014 WL 7272283, *13

(C.A.2 (Conn.) filed December 23, 2014). Here, we conclude for purposes of

our review that the federal courts were entitled to discuss fraud in the

context of prior authority, and their adoptive use of alternative formulations

does not detract from their unequivocal finding of fraud. Appellant offers no

controlling authority in support of its argument for a legal distinction. (See

Appellant’s Brief, at 30, 39). The claim has no merit.

      Finally, on the issue of finality, we note that under Pennsylvania law,

the federal courts’ finding of fraud would clearly constitute a final judgment.

“[W]hat effect a civil appeal has on an otherwise final judgment has been

answered.    A judgment is deemed final for purposes of res judicata or


                                    - 15 -
J-A25031-14


collateral estoppel unless or until it is reversed on appeal.”       Shaffer v.

Smith, 673 A.2d 872, 874-75 (Pa. 1996) (citations omitted).11

       Appellant’s second claim is without merit.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/2015




____________________________________________


11
   Moreover, we reject Appellant’s assertion that coverage of intentional acts
would not be precluded by public policy in Pennsylvania. (See Appellant’s
Brief, at 37). Pennsylvania caselaw is unequivocal that reimbursement from
insurance for intentional acts is against the public policy of the
Commonwealth. See Blackman v. Wright, 716 A.2d 648, 650 (Pa. Super.
1998), appeal withdrawn, 727 A.2d 1115 (Pa. 1998) (“in the context of
contracts for insurance, it is against the public policy of this Commonwealth
to provide insurance coverage for intentional acts”) (quoting State Farm v.
Martin, supra at 68). Appellant attempts to distinguish numerous cases
reflecting this policy, and draws a universal conclusion that “there is no
blanket public policy in Pennsylvania against insurance coverage for
intentional acts.” (Appellant’s Brief, at 37; see also id. at 32-38). We are
unpersuaded. While many of these cases, and cases holding similarly, arose
in the context of deliberate motor vehicle collisions, or assaults, and the like,
our caselaw does not limit the policy preclusion to these types of cases. We
perceive no reason or basis to read an exception into the public policy under
the facts of this case.



                                          - 16 -